            Exhibit 1




Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 1 of 6
                                  Declaration of Lee M. Ayers

         1.      I am currently incarcerated at the Butner FCI II (“FCI Butner Medium II”) at

 FCC Butner, in housing unit MC. My Bureau of Prisons (“BOP”) Register Number is 03882-

 007.

        2.       I am 37 years old.

        3.       I have been in custody for over 11 years. I am currently serving a reduced 72-

month sentence for unlawful distribution of “50 grams or more” of cocaine base, consecutive

with a D.C. Superior Court sentence of 108 months for assault with a dangerous weapon, under

an aider and abettor theory.

        4.       My release date is March 5, 2022.

        5.       In 2011, BOP transferred me from USP Florence to FCI Butner Medium II. I am

currently assigned a medical care level 2.

        6.       In 2015, I was diagnosed with pernicious anemia, which is a severe vitamin B

deficiency. I was diagnosed nine months after I first complained of symptoms. I had an MRI in

2015 that showed that my spinal cord is abnormal and the likely cause is my vitamin B

deficiency. I suffer from chronic constipation and severe stomach pain. Because of my severe

vitamin B deficiency, I also have trouble walking, muscle weakness, loss of balance, and tingling

and numbness in my hands and feet. I am prone to falls because of my muscle weakness. I had

to use a wheelchair, walker, and cane from around September 2015 to March 2016. I was

prescribed a laxative (Luctose), but this medication has been ineffective to address my persistent

pain and constipation. In June 2019, I was briefly prescribed a medication (Bisacodyl) that

helped relieve my pain, but BOP discontinued it in August 2019. BOP then put me back on the

same Luctose laxative that failed to stop the pain previously. In March 2020, I started receiving


                                                1

             Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 2 of 6
the Bisacodyl medication again, and my constipation has slightly improved. I am not currently

receiving vitamin B12 injections, but BOP is supposed to re-evaluate me for these injections this

month.

         7.       In April 2019, I was diagnosed with a chronic autoimmune disorder called

atrophic gastritis. Atrophic gastritis is a condition that results from long-lasting inflammation of

the stomach lining and, if untreated, increases the risk of gastric cancer. The disorder also causes

my immune system to destroy some cells in my stomach lining needed to produce the gastric

acid that aids in my digestion and produce the substance necessary to absorb my vitamin B12.

Despite my diagnosis and order for follow-up in April 2019 and June 2019, the BOP failed to

provide me any follow-up treatment or develop a long-term treatment plan. In August 2019, my

BOP doctor, without explanation, cancelled my follow-up for my atrophic gastritis with a

Gastroenterologist specialist to minimize the progression of and risks of my illness. The BOP

also refuses to acknowledge my diagnosis of atrophic gastritis.

         8.       It is my understanding that my immune system is compromised based on these

conditions.

         9.      I believe that my medical problems and ongoing symptoms result from BOP’s

delay in diagnosis and inadequate treatment for my serious medical needs.

         10.     I am housed in a celled unit of about 120 men. We live in small cells, each cell

houses two to four people. The majority of the cells have two people in them. I am in a cell with

another person. Me and my cellmate sleep in a bunk bed.

         11.     In the other cells with three or four people, the two bunk beds are arranged in an

L-shape. There is only about one foot of space between the bunk beds.

         12.     There are about 60 cells in my housing unit, one right next to the other.


                                                  2

              Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 3 of 6
       13.     All 120 people in the housing unit have to share a toilet and sink in the cells. We

all share 12 total showers in the two bathrooms. The showers are about 2’ or 3’ from each other.

People are in very close contact in the bathrooms.

       14.     Meals are brought to the housing unit on a cart three times a day. BOP staff

started bringing our meals to our cells since the April 1, 2020 lockdown. When we are done with

our meals, staff collect our trays.

       15.     Pill call happens about three times a day. Staff bring the medication to our cells.

Some men, including myself, self-carry their medication if BOP determines you can self-carry.

       16.     There are six phones for the housing unit. They are about one foot apart each.

People line up to use the phones. There is no social distancing in the phone lines. The phones

are cleaned once or twice a day. The prisoner who is using the phone has to clean the phone in

between use if they wish. We can bring rags to wipe the phone or cover it, but we do not have

supplies readily available to disinfect the phone before or after using it.

       17.     There are five computers in a computer area for use by the men in the housing

unit. All of them are on one side of the common area, with one foot between them. We sit

shoulder to shoulder while at the computer. Four computers are used for email. The other

computer is for legal work. The computers are pretty much always in use. People wait around,

close to each other, in the computer common area while they wait to get on the computer. I

believe the computers get cleaned or disinfected once or twice a day, but not in between uses.

       18.     BOP gave us cloth masks.

       19.     Most staff wear their masks.

       20.     There are quite a few people on my unit that are elderly or have serious medical

conditions.


                                                  3

          Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 4 of 6
       21.     If a person in the housing unit gets sick, they must request sick call in order to get

their temperature taken. If their temperature is high enough, I believe they are taken off the unit

and placed in the Special Housing Unit or SHU.

       22.     There has been no widespread testing for coronavirus in my housing unit. I am

aware of one person on my unit who was tested for COVID-19. I have not been tested for

COVID-19. BOP staff have not taken my temperature or verbally screened me for the virus.

        23.     Everyone in my housing unit, including myself, have jobs with UNICOR or with

 the private contractor. We went to our job with UNICOR and the private contractor with people

 from another housing unit. I am not working currently for the private contractor because of the

 crisis, but the men that work for UNICOR are currently working.

        24.     Correctional officers and other staff move between units on a rotation. I know

 this because I observe and am aware that different staff go to different units for count.

        25.     I filed a pro se motion requesting compassionate release in March 2020 in D.C.

 Superior Court. That motion is still pending. It is my understanding that my federal public

 defender is also planning to file a motion for compassionate release in federal court.             I

 attempted to file a BP-8 and BP-9 grievance regarding compassionate release to the Warden on

 December 2, 2019 and March 25, 2020, but the Warden denied my grievances. I do not know

 if there is an emergency grievance process.

        26.     I’m not aware of anyone who has been released due to their medical condition.

        27.     I can live at my mother, Rhonda Ayers’ home, in Washington, DC if I am

 released to home confinement. The U.S. Probation Office already approved my release residence

 in August 2019. I would be able to self-isolate in the house 14 days and I would have access to

 medical care if I needed it. I have saved money through my job to help pay for my needs if


                                                  4

          Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 5 of 6
released.

       28.      I filed this lawsuit to make FCC Butner change its policies and practices relating

to the protection of the people in its custody from the risk from COVID-19. I am committed to

trying to make that happen. I understand that being a class representative in this lawsuit means

I will have to make decisions not just in my own interest, but also in the interest of the other

people in the class, and I accept that responsibility.

I, Lyndsay Niles, certify that I reviewed the information contained in this declaration with Mr.

Ayers by telephone on May 11, 2020, and that he certified under penalty of perjury that the

information contained in this declaration was true and correct to the best of his knowledge.


/s/ Lyndsay Niles
Lyndsay Niles
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS & URBAN AFFAIRS
700 14th Street NW, Suite 400
Washington, DC 20005
Tel.: (202) 319-1000 ext. 134
lyndsay_niles@washlaw.org




                                                 5

            Case 5:20-hc-02088-FL Document 1-2 Filed 05/26/20 Page 6 of 6
